Citation Nr: 0831811	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-15 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residual injuries 
of the hands, claimed as due to cold exposure.  

2.  Entitlement to service connection for residual injuries 
of the feet, claimed as due to cold exposure.  

3.  Entitlement to service connection for arthritis of the 
hands, claimed as due to cold exposure.  

4.  Entitlement to service connection for arthritis of the 
feet, claimed as due to cold exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant, M.F., and J.P.


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1951 to March 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi, denying the veteran's claims of service 
connection for arthritis and residual injuries of the hands 
and feet due to cold exposure.  

The veteran was afforded a hearing before a Decision Review 
Officer at his local RO on July 26, 2007.  A written 
transcript of this hearing was prepared, and VA has obtained 
a copy of this transcript and incorporated it with the 
veteran's claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Disorders of the veteran's hands, to include numbness and 
pain, were not a result of exposure to cold conditions during 
the veteran's active military service.  

2.  Disorders of the veteran's feet, to include numbness and 
pain, were not a result of exposure to cold conditions during 
the veteran's active military service.  

3.  Arthritis of the veteran's hands was not present until 
many years after service and is not related to the veteran's 
military service.  

4.  Arthritis of the veteran's feet was not present until 
many years after service and is not related to the veteran's 
military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residual injuries 
of the hands due to cold exposure have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2007).  

2.  The criteria for service connection for residual injuries 
of the feet due to cold exposure have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2007).  

3.  Arthritis of the hands was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
the veteran's service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.309(a), 3.310 
(2007).  

4.  Arthritis of the feet was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.309(a), 3.310 (2007).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in March 2006 and October 2006.  The March 
2006 letter fully addressed all notice elements and was sent 
prior to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  The October 2006 letter satisfied the 
Dingess requirements and provided the veteran with notice of 
what was required to establish an effective date and a 
disability rating.  Even though the veteran was not provided 
with the Dingess requirements until after the initial 
adjudication of that claim, the claim was subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  In any event, 
because the claim is being denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman, 19 Vet. App. 473 (2006). 

There is no allegation from the veteran that he has any 
additional evidence in his possession that is needed for a 
full and fair adjudication of these claims.  Under these 
circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and 
content.  Therefore, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA attempted to obtain the veteran's 
service records, but learned they were mostly unavailable.  
However, several records, including the veteran's separation 
examination of March 1953, were recovered and incorporated 
with the veteran's claims file.  Also, the veteran received 
VA medical examinations in June 2007 and August 2007, and VA 
has obtained these records as well as the records of the 
veteran's outpatient treatment with VA.  Significantly, 
neither the appellant nor his representative has identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Relevant Laws and Regulations

At the outset of this discussion, the Board notes that it 
appears that many of the veteran's service medical and 
personnel records appear to have been destroyed in a fire at 
the National Personnel Records Center (NPRC) in 1973, and 
have not been located.  Under such circumstances, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

Because many of the veteran's medical and personnel records 
remain absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as arthritis, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2007).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Residual Injuries of the Hands Due to Cold Exposure

The veteran has reported experiencing numbness in his hands, 
and contends that this numbness is a result of exposure to 
cold conditions while serving in the Korean War.  The Board 
has reviewed all of the evidence of record, and finds that 
the preponderance of the evidence is against the veteran's 
claim.  The evidence simply does not establish that the 
veteran ever suffered chronic injury or disabling effect due 
to exposure to cold conditions while in the military.  

While most of the veteran's service medical records are 
absent from the claims file, the veteran's separation 
examination of March 1953 was recovered.  According to this 
examination, the veteran's upper extremities were normal at 
the time of separation.  The examiner listed "none" under 
the summaries of the veteran's abnormalities, defects and 
diagnoses.  The veteran himself also filled out a report of 
his medical history as a part of this examination.  The 
veteran described his health as "good" at the time of 
separation, and indicated that he had no injuries or 
illnesses, and had not sought treatment from a physician 
within the past five years.  The veteran also indicated that 
he did not have any bone, joint or other deformities.  No 
mention of cold exposure is made throughout the entirety of 
the veteran's separation examination.  

The record also contains copies of the veteran's VA treatment 
records.  These records indicate that the veteran has been 
treated for diabetes, the bite of a brown recluse spider, 
hypertension, Alzheimer type dementia, lumbar spinal 
stenosis, and other disorders.  However, there are no records 
indicating that the veteran has sought treatment for numbness 
of the hands due to cold exposure since his separation from 
service, but prior to filing this claim.  

In August 2007, the veteran was afforded VA examination of 
his hands and feet for the purpose of determining whether the 
sensory loss experienced by the veteran is related to cold 
exposure or some other neurological issue.  Upon examination, 
it was noted that the record contains no evidence of 
treatment for cold exposure.  The veteran denied any specific 
instance of frostbite, stating that while in Korea, it was 
"just cold for three winters."  The veteran reported 
numbness in the thumb and index finger of both hands, and the 
examiner concluded that sensation of the hands was in fact 
decreased to temperature and vibration.  

The examiner noted that per the veteran's reported history, 
only the sensory loss in the thumbs and index fingers were 
cold related.  However, the examiner indicated that there is 
no medical evidence of cold exposure, and no history of 
treatment for cold exposure.  The VA examiner opined that a 
conclusion as to whether the veteran's residual numbness is 
due to cold exposure, or other disorders such as diabetes, 
elevated cholesterol, or hypertension, could not be offered 
without resorting to speculation.  The fact that the examiner 
repeated the history given by the veteran of the sensory loss 
in the thumbs and index fingers being due to cold exposure is 
not enough to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The examiner concluded that the numbness of the thumb and the 
index finger reported by the veteran could be related to cold 
exposure or it could be secondary to the vascular risk 
factors of diabetes, elevated cholesterol, and hypertension.  
The examiner noted that he was unable to determine the 
etiology without resorting to speculation.  

Because there is no competent medical evidence of record 
indicating that the veteran has ever suffered chronic injury 
due to cold exposure, or that the veteran has ever sought 
treatment for cold exposure until this claim, the Board finds 
that the veteran was not injured due to exposure to chronic 
cold conditions.  

The Board also received a letter from the veteran in 
September 2008.  In this letter, the veteran contends that he 
continues to have residuals of cold injuries due to his 
exposure to cold weather during his military service.  While 
the Board recognizes that the veteran believes this to be 
true, as a lay person without proper medical training, he is 
not competent to provide a probative opinion on a medical 
matter, such as the determination of the origins of a 
specific disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As such, while the Board has considered this 
evidence, and is certainly sympathetic to the veteran's 
claim, the veteran's personal opinion as to the medical 
etiology of his current disorder is not reliable evidence.  

As a final matter, when considering whether or not to grant a 
claim for service connection, the Board may take into 
consideration the passage of a lengthy period of time in 
which the veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, there is no medical evidence of record relating 
to complaints of or treatment for a disorder of the veteran's 
hands due to cold exposure until the veteran filed his claim 
in March 2006.  The absence of such evidence for more than 50 
years since separation from service tends to establish that 
the veteran's current numbness is not a result of his 
military service.  Additionally, the veteran's wife noted 
during the veteran's July 2007 hearing that the veteran did 
not seek treatment for these injuries until 1998 - some 45 
years after the veteran's separation from active duty.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for residuals of the hands due to cold 
exposure must be denied.

Residual Injuries of the Feet Due to Cold Exposure

The veteran contends that he is entitled to service 
connection for numbness of his feet, due to chronic cold 
exposure during his service in the Korean War.  However, upon 
review of the evidence, the Board finds that numbness of the 
veteran's feet is not due to cold exposure during the 
veteran's military service.  

As previously noted, the veteran's separation examination of 
March 1953 has been incorporated into the record.  According 
to this examination, the veteran's feet and lower extremities 
were normal at the time of separation.  The examiner listed 
"none" under the summaries of the veteran's abnormalities, 
defects and diagnoses.  The veteran himself also filled out a 
report of his medical history as a part of this examination.  
The veteran described his health as "good" at the time of 
separation, and indicated that he had no injuries or 
illnesses, and had not sought treatment from a physician 
within the past five years.  The veteran also indicated that 
he did not have any foot trouble or any bone, joint or other 
deformity.  No mention of cold exposure is made throughout 
the entirety of the veteran's separation examination.  

Likewise, there is no medical evidence of record indicating 
that the veteran complained of or was treated for pain in his 
feet within one year of his separation from active duty.  
However, there is extensive medical evidence of record 
relating to treatment of the veteran's lower extremities for 
other reasons.  According to a March 2003 VA orthopedic 
surgery outpatient note, the veteran was seen for pain in his 
left hip.  The examiner noted that the pain ran down the 
veteran's left leg into his left foot, and the veteran 
experienced numbness and tingling in his foot.  Also, 
according to a March 2005 VA outpatient treatment note, the 
veteran suffered from peripheral neuropathy that was 
secondary to a brown recluse spider bite of the right foot.  
According to the examination report, the veteran indicated 
that he was told by his doctor that he would have permanent 
nerve damage as a result of the spider bite.  Finally, the 
veteran's VA treatment records also indicate a history of 
knee surgery, back surgery, and diabetes since approximately 
1980.  

As previously discussed, the veteran was afforded a Cold 
Injury Protocol Examination in August 2007.  The examiner 
noted that the veteran complained of numbness in his feet 
"for several years," but the veteran was not certain as to 
when the numbness began.  The examiner also indicated that 
the veteran's wife reported that the veteran's feet have felt 
cold for the last 50 years.  The examiner concluded that 
while cold feet could be due to cold exposure during service, 
his foot problems were likely due to diabetic polyneuropathy 
with stocking-glove distribution sensory loss.  Finally, the 
examiner noted that while a distinction between sensory loss 
due to cold exposure and sensory loss due to diabetes could 
not be made, the veteran's history suggested that only the 
sensory loss in the veteran's hands could be cold related.  
Therefore, the Board interprets the examiner's conclusion as 
indicating that it is less likely than not that the numbness 
in the veteran's feet is due to cold exposure.  

Based on the above, the Board finds that the preponderance of 
the evidence establishes that the veteran's foot disorder is 
not related to cold exposure during his military service.  
This opinion is further reinforced by the fact that the 
medical evidence of record is silent of complaints of a foot 
disorder as secondary to cold exposure until the veteran 
filed his claim in March 2006 - more than 50 years after the 
veteran's separation from active duty.  As previously 
discussed, the lack of evidence for such an extended period 
of time tends to establish that the veteran's current 
disability is not related to his military service.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002).  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for a foot disorder due to cold 
exposure must be denied.

Arthritis of the Hands and Feet Claimed as Due to Cold 
Exposure

The veteran also contends that he is entitled to service 
connection for the arthritis of his hands and feet.  It is 
the veteran's belief that his arthritis is a direct result of 
cold injuries he claims to have suffered while serving in 
Korea.  However, the evidence of record in this case 
establishes that the arthritis of the veteran's hands and 
feet is not related to his military service.  

First, the evidence establishes that the veteran did not 
suffer from arthritis of the hands or of the feet during his 
active military service.  According to the veteran's March 
1953 separation examination, the veteran's upper extremities, 
lower extremities, and feet were all normal at the end of his 
service.  Additionally, the examination report indicates that 
the veteran had no significant abnormalities, defects or 
diagnoses at this time.  The veteran also indicated in his 
report of medical history that he did not have, nor had he 
ever had, arthritis, foot trouble, or bone, joint or other 
deformity.  Therefore, the evidence establishes that the 
veteran did not suffer from arthritis of the hands and feet 
during his active military service.  

Service connection may also be granted for arthritis if the 
condition is diagnosed within one-year after the veteran's 
separation from active duty.  However, the evidence also 
establishes that the veteran did not suffer from arthritis of 
the hands and feet within the one-year presumptive period.  A 
VA outpatient record from May 1999 indicates that the veteran 
had osteoarthritis.  The record does not indicate which 
joints were affected by the veteran's arthritis.  However, 
even if the Board were to assume that the veteran had 
arthritis of the hands and feet at this time, service 
connection would not be warranted.  This is the first medical 
evidence of record assigning a diagnosis of arthritis, and it 
is dated approximately 46 years after the veteran's 
separation from service.  Also, according to the veteran's 
July 2007 hearing transcript, the veteran's wife reported 
that the veteran's arthritis was not noticeable until 
approximately five to six years prior to the date of the 
hearing.  

Finally, the veteran was afforded VA examination of the 
joints in June 2007.  According to the examiner, the veteran 
complained of numbness of the first and second digits of both 
hands.  The examiner noted that the veteran had difficulty 
grabbing objects with his hand, as well as difficulty tying 
his shoes.  The veteran reported throbbing pain on a daily 
basis with occasional locking up of his hands.  Upon X-ray 
examination, the VA examiner concluded there were mild to 
moderate arthritic changes in many of the veteran's 
interphalangeal joints.  A previous fracture of the left hand 
was noted, along with degenerative disease in the right and 
left wrists.  

The examiner also noted that the veteran indicated that he 
experienced constant numbness of both feet.  The veteran 
described pain in both of his feet, accompanied by a 
"crampy" feeling.  Upon examination, the VA examiner found 
no evidence of painful movement, but X-rays indicated 
advanced arthritic change at the right first 
metatarsophalangeal joint and moderate arthritic changes at 
the left metatarsophalangeal joint and the base of the first 
metatarsal bone.  

Therefore, the Board is not disputing the veteran's claim 
that he suffers from arthritis of the hands and the feet.  
However, the VA examiner concluded that the veteran's 
arthritis was less likely than not caused by, or a result of, 
the veteran's complaints of chronic exposure to cold 
conditions.  Based on this negative medical nexus opinion, 
along with the absence of arthritis until more than four 
decades after the veteran's separation from service, the 
Board must find that the veteran's arthritis is not related 
to his military service.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claims of 
entitlement to service connection for arthritis of the hands 
and feet due to cold exposure must be denied.


ORDER

Entitlement to service connection for residual injuries of 
the hands due to cold exposure is denied.  

Entitlement to service connection for residual injuries of 
the feet due to cold exposure is denied.  

Entitlement to service connection for arthritis of the hands, 
claimed as due to cold exposure, is denied.  

Entitlement to service connection for arthritis of the feet, 
claimed as due to cold exposure, is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


